DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 10, 16, likewise to present invention, Such et al. US 2018/0137349 A1 teach CNN pooling operations including: (i) dividing sentence or word blocks (i.e. query) into segments evaluation (e.g. in Par.[0082], [0101]); (ii) evaluating redundant or likelihood of segments occurrence of query (e.g. see Par.[0083], [0086], [0103]); (iii) and classifying or ranking  propagations of redundant or non-redundant segments into k-max pooling for resulting generation results resulting none of the prior art of record teaches, suggests or renders obvious, either alone or in combination. However, to what was previously suggested, Such et al. do not explicitly teach parallel processing CNN model. Moreover, none of the prior art on record teaches, suggests, or renders obvious, either alone or in combination, processing, in parallel using the CNN model, the query and the candidate responses; generating pairwise ranking of the query-response pairs using the MLP layers based on a first input propagated from the first branch and second input propagated from the second branch; and outputting a ranking for one or more query-response pairs.
Claims 2-9, 11-15 and 17-20 are also allowed because of their dependency to the allowable base claims 1, 10 and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818